Citation Nr: 9929386	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  97-32 607A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals July 1996 decision which denied 
entitlement to basic eligibility for Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

There is no verified active military, naval, or air service 
for the appellant's spouse, (B. G.).

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in the July 1996 
Board decision.  

FINDINGS OF FACT

1.  The Board denied the claim of entitlement to basic 
eligibility for VA death benefits in a July 1996 decision; 
the service department in October 1949 certified that B. G. 
had no recognized guerilla service, nor was he a member of 
the Philippine Commonwealth Army inducted into service of the 
Armed Forces of the United States.

2.  The Board's July 1996 decision was supported by evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions at that time were ignored 
or incorrectly applied.  


CONCLUSION OF LAW

The Board's July 1996 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400 - 
20.1411 (64 Fed. Reg. 2134-2141 (January 13, 1999) and 
64 Fed. Reg. 7090-91 (February 12, 1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1996, the Board issued a decision in which it was 
found that the evidence supported the conclusion that the 
appellant's spouse did not have any verified active military, 
naval, or air service.  

The moving party sought reconsideration of the Board's July 
1996 determination in August 1996.  The RO, in a letter to 
appellant, in September 1996, reported the procedure for 
verification of service in the Philippines, the manner in 
which the records were reviewed, the information on her 
spouse which was used in an attempt to verify service for B. 
G., and the response certifying that her spouse had no valid 
military service in the Armed Forces of the Unites States.  
It was noted that the VA was bound by law to that decision.  
The moving party (Mrs. G.) submitted additional statements 
and documents, duplicative or redundant of material 
previously submitted, in September and October 1996.

Reconsideration of the July 1996 determination was denied in 
November 1996.  Mrs. G. continued to submit additional 
statements and documents in December 1996.  In February 1997 
there was a request for the claims file for the Court of 
Veterans Appeals (U. S. Court of Appeals for Veterans Claims, 
effective March 1, 1999).  The appeal was dismissed in March 
1997, and again in August 1997.  The record shows a second 
reconsideration of the July 1996 determination in April 1998, 
to include information on the new law giving the Board 
authority to revise prior BVA decisions of the grounds of 
CUE.  The Board, in April 1999, provided Mrs. G. a copy of 
the pertinent regulations regarding a request for CUE review 
of a Board decision.  She was advised to review the pertinent 
regulations and specifically confirm that she wished to 
proceed with CUE review.  The moving party submitted another 
statement to the Board in May 1999, which the RO construed as 
a request for CUE review.  In August 1999, the moving party 
submitted another statement in which she referred to review 
of the decision "on the grounds of clear and unmistakable 
error (CUE)."  The Board finds this to be a request for CUE 
review.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The moving party in this case has argued though out this 
appeal that her spouse served in the military in World War II 
in the Philippines, and she has submitted documents which she 
claims support that position.  She has been advised 
repeatedly that absent certification of qualifying military 
service, basic eligibility for death benefits is not 
established, and that the VA cannot, by law, certify service 
for her spouse.  

In this case the moving party has not demonstrated that the 
Board's July 1996 decision contains CUE.  Information 
concerning the moving party's spouse has been submitted to 
the proper authority for verification of military service 
with negative results.  Her referral to her spouse's service, 
wounds reported to have been incurred in action, and 
interment in prison camp do not change the fundament fact 
that any military service has not been verified.

As stated by the U.S. Court of Appeals for Veterans Claims 
(Court), for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

The record before the Board in July  1996 did not provide a 
basis for the benefit sought.  The arguments raised by the 
moving party constitute no more than a personal belief 
concerning the moving party's spouse's military service.  
This can not reach the level of CUE.   Rule 1403.  
Consequently, after review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
a valid allegation of CUE in either fact or law within the 
January 1998 decision by the Board.  Accordingly, she has not 
raised a valid claim of CUE and the motion is denied.



ORDER

The motion for revision of the July 1996 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


